Title: Enclosure: From M. de Gasq, 5 February 1787
From: Gascq, M. de
To: Jefferson, Thomas


Enclosure
Dans ce moment interessant où toutes les nations de l’europe s’occupent de l’administration de leurs finances, nous avons cru necessaire de repondre à l’extrait d’un ouvrage de Mr. Payne contre l’etablissement du papier monoie dans les états unis, inseré dans le Mercure de france No. 34. du 26. aout 1786.
L’argent, dit M. Payne, d’après un bon allemand, est de l’argent, et le papier du papier. Mais qu’elle idée attache-t-il à cette expression? Si on considere l’argent et le papier comme une matière de convention il y a certainement une très grande différence de l’une à l’autre. Si on les considere comme un signe représentatif, et empreints du même sceau de l’autorité, ils auront une égale valeur, et produiront le même effet dans la circulation et dans les moyens.
Il ne s’agit que de determiner le vrai point de vue sous lequel on doit envisager le papier monoie. Si son émission devenoit un abus, attendu la facilité de le fabriquer, l’etat ressembleroit alors parfaitement à l’alchimiste dont parle M. Payne, qui auroit trouvé la pierre philosophale, puisque cette grande decouverte auroit les mêmes inconvenients que l’abus du papier monoie, en raison de la profusion illimitée de l’or qui en seroit le resultat.
On ne présupposera pas qu’un état, quelqu’il soit, établisse sans cause une nouvelle propriété factice telle que le papier monoie, oû tel autre engagement. Il faut de necessité absolue que ce soit, oû pour se liberer d’une dette deja contractée, et dont la circulation des effets représentatifs le generoit, oû pour suppléer à la rareté des especes courantes, et faciliter par cette création d’un numeraire fictif les moyens d’échanges pour toutes especes de productions.
Or, dans ces deux cas, on est bien éloigné de voir les suites funestes qu’a prétendu demontrer M. Payne dans la création du papier.
Le papier monoie est un engagement d’etat représentant une somme plus oû moins considerable d’especes courantes, pour avoir cours comme elles, sans avoir besoin d’echanges en especes sonantes dans l’achat des productions, si ce n’est pour le plus oû le moins de leur valeur au-dessus de celle dudit papier.
L’etat qui fait la mise dehors d’un tel papier repond de sa valeur comme de tout autre engagement. Il n’y a de difference du prémier au dernier qu’en ce que l’un ne produit point d’interet dans l’echange oû dans l’agiotage, et que l’autre au contraire éprouve tous ces inconvenients.
Ce papier monoie est donc comme tout autre papier, oû est écrite une obligation d’une valeur quelconque de la part du gouvernement qui l’a contracté, et signé.

C’est de plus une promesse de payement en especes, et il équivaut dans tous les cas à une semblable promesse, puisqu’on acquiert avec ledit papier tout ce qu’on peut acquérir avec le numeraire qu’il représente. Certainement M. Payne lui-même ne contesteroit pas que le gouvernement qui le donne n’est pas en état de le paier, oû ne veut pas le paier; et alors il vaut donc invinciblement la somme pour laquelle il est donné.
M. Payne auroit raison dans son sisteme de proscription du papier chés un gouvernement insolvable, mais peut-il et oseroit-il dire que le sien seroit dans cette hipothèse? Il n’y a de gouvernement insolvable que celui qui veut et qui peut l’être impunement par sa constitution, tel qu’un état despote. C’est là seulement qu’on peut dire avec vérité qu’il est une grande difference entre des papiers pris et donnés comme engagements de particuliers à particuliers, et des papiers mis en circulation par cet état comme argent.
Mais, ches un peuple où toutes les volontés sont libres, et concourent au même but, celui du bonheur public, il est impossible que l’engagement d’un particulier, quel qu’il soit, vaille celui de l’état, en quelque forme qu’il puisse étre conçu. Il est incroyable qu’on ait pu avancer une telle proposition.
Il est évident que quand un état est oberé, sa liberation doit necessairement sortir du travail et de l’industrie de son peuple. Le meilleur moyen pour y parvenir sera donc celui qui augmentera ce travail et cette industrie.
Or, une masse considerable de propriétés factices telles que sont les engagements publics portant interet, devient necessairement une surcharge sur le sol et sur l’industrie. C’est par consequent une surcharge sur le produit annuel de l’un et de l’autre. Cette masse est donc infiniment nuisible et la plus contraire au travail du peuple.
Diminuer cette propriété, changer les engagements d’état qui la constitue, en créer d’autres qui sans faire aucun tort, ni aucunes injustices, retranchent oû détruisent en entier cette masse de propriété factice, c’est evidement augmenter le travail du peuple et dans la culture et dans l’industrie. C’est par consequent travailler doublement à liberer l’état.
Tels sont dans le prémier cas les effets que produit le papier monoie, car supposons que cet état doive trente milions pour lesquels ses engagements circulent dans le public, et necessitent une surcharge annuelle de taxe de quinze cent mille livres pour les interets. Supposons encore qu’on crée 30. milions de papier monoie pour solder lesdits effets, et que l’employ en soit exactement appliqué à la solde susdite.
Nous disons qu’alors l’état se met evidement au pair de sa depense, et qu’il gagne de plus le 1,500,000₶ d’interets annuels qu’il avoit à paier. Nous disons, que si cet état est assés sage pour continuer la même taxe pendant quinze ans, il est évident qu’il peut racheter chaque année pour 1,500,000₶ desdits papiers et les bruler. Il est de plus en plus évident qu’à la fin d’un tel delai fixe, il se trouvera et liberé de l’ancienne dette de 30. milions et, ce qui est plus avantageux encore, libéré même du moyen avec lequel il l’avoit acquité
Ce dernier point est inestimable. En ce qu’il fait de l’emission du papier monoie un veritable emprunt viager de l’état à l’état lui-même,  sans aucun interet, sans aucune surcharge ni pour le peuple ni pour le gouvernement, et sans aucune crainte pour sa perpetuité, puisque dans un état sage et libre, on en verra évidemment l’extinction annuelle et successive et que la volonté d’un despote ne la perpetuera pas à son gré. Cette circonstance est impossible dans un tel établissement, parceque l’ extinction dudit papier une fois legalement établie, comme son admission, il suffiroit du prémier manquement à la loi pour lui ravir irrevocablement la confiance publique.
On ne peut se dissimuler que quand une nation est parvenue à un certain periode d’accablement par la multiplicité de ses alienations en propriétés factices il faut oû qu’on ait recours à de moyens violents et douloureux, tels que la reduction des dites propriétés, oû si ces moyens qui n’affectent qu’une partie des individus de l’état, sont injustes, il faut bien prendre celui de l’augmentation des taxes qui les affectent tous; oû enfin, si personne ne veut être victime dans ces circonstances, il faut user forcement de resourses extraordinaires pour retablir le parfait équilibre et rendre à la nation toute sa force, et tôute sa vigueur.
Dans le second cas où le papier monoie seroit établi seulement pour suppléer à la rareté des especes, il rempliroit egalement le but proposé, parce qu’il tiendroit lieu du numeraire réel pendant le temps de son admission. Qu’est-ce qui pouroit empecher en effet l’engagement d’un état comme celui d’un particulier d’avoir cours dans l’échange? Ce ne pouroit étre que l’insolvabilité réelle du debiteur, oû la possibilité préjugée certaine de son insolvabilité. Or on demande si dans un état sage et libre, et qui n’a point de dette, comme nous le supposons, il peut y avoir un doute quelconque sur sa solvabilité? Et si la certitude existe, qu’est-ce qui peut empecher le cours public de ce numeraire fictif?
Ce n’est point de l’or et de l’argent, dira-t-on, ce n’est que du papier. Et la valeur d’un papier quelconque n’est pas en lui-même, mais seulement dans l’obligation où est la personne qui l’a contracté de le paier. Mais l’état qui l’a contracté et signé, ne vaut-il pas un particulier? Oseroit-on repondre negativement? Est-ce parce que le dit papier ne se paie pas journellement en argent? Mais, s’il est paié en équivalent, en objets réels dont l’argent n’est que la representation, qu’importe, puisque l’effet est absolument le même. Peut-on dire alors que le papier circulant de cette manière n’arrive pas sans cesse et à la place et à la personne où et de laquelle l’argent doit être tiré, puisqu’étant ainsi sagement constitué, il arrive constament à sa représentation.
Nous scavons qu’un peuple dans l’état des choses ne peut pas se passer d’or. C’est aujourdhuy chés les nations diverses un bien oû un mal necessaire pour la facilité des échanges. Mais nous soutenons affirmativement qu’il ne peut jamais étre qu’un objet de convention entre les hommes, que l’argent comme le papier monoie, oû tel autre signe représentatif des objets réels, ne sera jamais qu’une propriété factice et non une propriété réelle, qui n’existe que dans le sol, et dans les bras de ces mêmes hommes.
Nous avons évidement demontré que le papier monoie peut supléer dans un état ainsi constitué à la rareté des especes pendant un temps limité, et qu’il doit avoir cours comme elles, et avec une egale confiance. Nous ajoutons encore que l’émission d’un tel papier oû de tel autre  numeraire fictif ne peut concourir en rien à repousser les metaux d’un état quelconque.
Que l’or soit oû ne soit pas une des productions du sol, il n’en est pas moins vrai qu’une nation ne le conserve oû ne le fait venir chés elle que par l’abondance oû la disette des autres productions du sol et de l’industrie necessaires à l’existence, qu’elle se procure dans son sol même, et par les bras de ses individus. Quand une nation vend plus aux autres nations qu’elle n’achete d’elles, alors, comme les metaux servent à acquiter la Balance des échanges respectifs, il faut necessairement, si cette balance lui est favorable qu’on lui apporte chés elle les metaux destinés à la représenter.
De la il résulte évidement que si les états unis oû l’un d’eux vendent aux autres plus qu’ils n’achètent, les métaux viendront forcement chés eux, et que, quoiqu’on fasse il est impossible qu’ils en sortent.
On conclut enfin que quoique le papier monoie ainsi établi ait et doive avoir pendant sa durée une valeur egale au numeraire réel qu’il représente, il n’en est pas moins vrai qu’il a besoin de loix coactives pour lui donner cours, et en empecher les abus. N’en a-t-il pas fallu pour l’or et l’argent dans leur introduction primitive, et n’en faut-il pas encore?
Ainsi donc il ne s’ensuit pas de ce que le papier monoie établi comme nous l’avons dit, ait et doive avoir réellement la même valeur que les metaux, qu’il n’ait aussi besoin de loix coactives pour avoir cours chés tous les individus quelconques. Mais il s’ensuit très demonstrativement qu’il n’a nullement besoin de ces loix pour les hommes sages et bons patriotes. Et c’est là ce qui nous fait conclure en dernier an alise que l’émission du papier monoie pour supléer à la rareté des especes, renferme tous les avantages possibles sans inconvenients.
D’après tout ce que nous venons de dire, nous ne concevons pas comment le rédacteur du Mercure a pu trouver le caractere d’evidence dans chacune des lignes de l’ouvrage de M. Payne contre l’introduction du papier monoie dans les états unis de l’amerique.
